DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 11/08/2021. Claims 1-5 are currently pending in the application. An action follows below:
Response to Arguments
The objection of claim 2 and the rejections under 35 U.S.C. 102 and 103 in the previous Office action dated 08/13/2021 have been withdrawn in light of the amendment of claims.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2008/0024414 A1; hereinafter Shih) in view of Akimoto et al. (US 2007/0205999 A1; hereinafter Akimoto.)
As per claim 1, Shih discloses a display device driving method (see at least Figs. 5b-5c, 8b-8c,) applicable to a display device (see at least Figs. 4, 7,) wherein the display device (see at least Figs. 4, 7) comprises a plurality of pixel circuits, a source driving circuit, and a reading circuit, the plurality of pixel circuits are coupled with a first node point, and the source driving circuit is configured to provide a data signal (see at least Fig. 4; ¶ 44, disclosing the display device comprising: each of a plurality of pixel circuits comprising elements [T1, Cst, Clc]; a source driving circuit [Data Driver IC]; and a reading circuit comprising elements [AMP, resistor, capacitor], the plurality of pixel circuits are coupled with a first node point on the data line D2 which connects elements [D2, T1, and Switch TFT], and the source driving circuit is configured to provide a data signal; further see at least ¶ 50:last 5 lines, disclosing a plurality of gate lines and photo transistors; also see Fig. 7 of another embodiment,) the display device driving method comprising: 
selectively coupling the first node point with the source driving circuit or the reading circuit (see at least Fig. 4 and 5b-5c; ¶¶ 44-45, disclosing: selectively coupling the first node point with the source driving circuit during the pixel writing duration or coupling the first node point with the reading circuit during the signal readout writing duration; also see Fig. 7 of another embodiment;) 
during a writing stage, supplying a plurality of first control signals to the plurality of pixel circuits, respectively, wherein the plurality of first control signals sequentially provide respective first impulses so that the plurality of pixel circuits sequentially receive the data signal from the first node point (see at least Fig. 4 and 5b-5c; ¶ 44; ¶ 50, disclosing: during the pixel writing duration [[corresponding to the claimed writing stage]], supplying a plurality of first control signals to the plurality of pixel circuits, respectively, wherein the plurality of first control signals [[the first control signals SELECT1 on gate lines G1-G6, as shown in Fig. 5c]] sequentially provide respective first impulses [[the first control signals SELECT1 on gate lines G1-G6 sequentially provide respective first impulses, as shown in Fig. 5c]] so that the plurality of pixel circuits sequentially receive the data signal from the first node point; also see Figs. 7 and 8a-8c of another embodiment;) 
during a reading stage while the writing stage for all rows of pixel circuits is not finished, supplying a plurality of second control signals to a plurality of optical sensing circuits, respectively, wherein the plurality of second control signals sequentially provide respective second impulses so that the plurality of optical sensing circuits sequentially output respective sensing signals to the first node point (see at least Fig. 4 and 5b-5c; ¶¶ 45-46; ¶¶ 49-50, disclosing: during the signal readout duration [[corresponding to the claimed reading stage]] while the writing stage for all rows of pixel circuits is not finished, supplying a plurality of second control signals SELECT2 to a plurality of optical sensing circuits, respectively, wherein the plurality of second control signals sequentially provide respective second impulses so that the plurality of optical sensing circuits sequentially output respective sensing signals to the first node point, each second control signal SELECT2 is supplied to a row of the optical sensing circuits after the writing stage for two (Fig. 5b) or six (Fig. 5c) rows of pixel circuits is finished, and each optical sensing circuit comprising elements [Photo TFT and Switch TFT]; also see Figs. 7 and 8b-8c of another embodiment;) and 
utilizing the reading circuit to amplify the sensing signals and output the amplified sensing signals (see at least Fig. 4; ¶ 45, disclosing: utilizing the current amplifier AMP of the reading circuit to amplify the plurality of sensing signals and output the amplified plurality of sensing signals; also see Fig. 7 of another embodiment,) wherein the reading circuit comprises an amplifier comprising a first node and a second node, the first node of the amplifier is configured to receive the sensing signals, and the second node of the amplifier is configured to receive a reference voltage from a voltage source different from the plurality of optical sensing circuits (see at least Fig. 4, disclosing the reading circuit comprising: an amplifier AMP comprising a first node [[connected to the resistor and the capacitor]] and a second node [[connected to Vref]], the first node of the amplifier is configured to receive the sensing signals, and the second node of the amplifier is configured to receive a reference voltage Vref from a voltage source different from the plurality of optical sensing circuits,)
wherein duration of the first impulses is forbidden to overlap with duration of the second impulses (see at least Fig. 5b, disclosing: high-level duration of the first impulses in the first control signals SELECT1 is forbidden to overlap with high-level duration of the second impulses “P21” in the second control signals SELECT2; also see Figs. 5c, 8b, 8c of other embodiments.)

	Accordingly, Shih discloses all limitations of this claim except that Shih discloses supplying a plurality of second control signals to a plurality of optical sensing circuits, respectively, during a reading stage while the writing stage for all rows of pixel circuits is not finished, instead of after the writing stage for all rows of pixel circuits is finished, as claimed.

However, in the same field of endeavor, Akimoto discloses a related display device driving method (see at least Fig. 13,) applicable to a display device (see at least Fig. 10,) wherein the display device (see at least Fig. 10) comprises a plurality of pixel circuits, a source driving circuit, and a reading circuit, the plurality of pixel circuits are coupled with a first node point, and the source driving circuit is configured to provide a data signal (see at least Fig. 10, disclosing the display device comprising: each of a plurality of pixel circuits comprising elements [1, 2]; a source driving circuit [11]; and a reading circuit [11], the plurality of pixel circuits are coupled with a first node point [[on the data line 21]] which connects elements [2, 5, 21], and the source driving circuit is configured to provide a data/display signal; further see at least ¶ 40,) the display device driving method comprising: 
during a writing stage, supplying a plurality of first control signals to the plurality of pixel circuits, respectively, wherein the plurality of first control signals sequentially provide respective first impulses so that the plurality of pixel circuits sequentially receive the data signal from the first node point (see at least Figs. 10 and 13; ¶ 72, disclosing: during the display signal writing duration [[corresponding to the claimed writing stage]], sequentially supplying a plurality of first control signals to the first gate line 22(1) to the nth gate line 22(n) of the plurality of pixel circuits, respectively, wherein the plurality of first control signals on gate lines [22(1)-22(n)] sequentially provide respective high-level first impulses on gate lines [22(1)-22(n)] sequentially provide respective first impulses, so that the plurality of pixel circuits sequentially receive the data signal from the first node point;) 
during a reading stage after the writing stage for all rows of pixel circuits is finished, supplying a plurality of second control signals to a plurality of optical sensing circuits, respectively, wherein the plurality of second control signals sequentially provide respective second impulses so that the plurality of optical sensing circuits sequentially output respective sensing signals to the first node point, during the vertical blanking period (see at least Fig. 13; ¶ 72, disclosing: during a reading stage in the V-BLK period after the writing stage for all rows of pixel circuits is finished, sequentially supplying a plurality of second control signals on the sensor gate lines [24-1, 24-2, 24-3] to a plurality of optical sensing circuits, respectively, wherein the plurality of second control signals sequentially provide respective high-level second impulses so that the plurality of optical sensing circuits sequentially output respective sensing signals to the first node point; also see ¶ 68,) thereby providing an image display apparatus capable of reading out high-sensitivity, high speed optical signals (see at least ¶ 2,) 
wherein duration of the first impulses is forbidden to overlap with duration of the second impulses (see Fig. 13.)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the display device driving method of the Shih reference to sequentially supply a plurality of second control signals to a plurality of optical sensing circuits, respectively, during a reading stage after the writing stage for all rows of pixel circuits is finished, in view of the teaching in the Akimoto reference, to improve the above modified display device driving method of the Shih reference for the predictable result of providing an image display apparatus capable of reading out high-sensitivity, high speed optical signals.

As per claim 2, Shih further discloses: wherein the operation of selectively coupling the first node point with the source driving circuit or the reading circuit comprises: 
supplying a third control signal to a multiplexer (see at least Fig. 4; ¶ [0044], disclosing: supplying a third control signal to a D-switch of a multiplexer which comprises elements [D-Switches and AMP-Switches]; also see Fig. 7 of another embodiment;) and 
see at least Fig. 4; ¶ [0045], disclosing: supplying a fourth control signal to a AMP-switch of the multiplexer; also see Fig. 7 of another embodiment,) 
wherein the third control signal is opposite to the fourth control signal (see at least ¶¶ [0044], [0045], disclosing that, when the third control signal is in low state, the fourth control signal is in high state, and when the third control signal is in high state, the fourth control signal is in low state,)
wherein the multiplexer is coupled with the first node point, the source driving circuit, and the reading circuit, and the third control signal and the fourth control signal are configured to control a switching operation of the multiplexer so that the first node point is selectively coupled with the source driving circuit or the reading circuit (see at least Fig. 4; ¶¶ [0044]-[0045], disclosing: wherein the multiplexer [D-Switches and AMP-Switches] is coupled with the first node point, the source driving circuit [Data Driver IC], and the reading circuit, and the third control signal and the fourth control signal are configured to control a switching operation of the multiplexer so that the first node point is selectively coupled with the source driving circuit or the reading circuit; also see Fig. 7 of another embodiment.) 

As per claim 3, Shih discloses: wherein during the writing stage, the third control signal provides a third impulse, duration of the third impulse overlaps with the duration of the first impulses, and the duration of the third impulse is forbidden to overlap with the duration of the second impulses (see at least Figs. 4 and 5b-5c; ¶ 44, disclosing: wherein during the pixel writing duration corresponding to the writing stage, the third control signal provides a third impulse to the D-switch, duration of the third impulse overlaps with duration of the plurality of first impulses of the first control signals SELECT1, and the duration of the third impulse is forbidden to overlap with duration of the plurality of second impulses of the second control signals SELECT2, in order to write the data signal in the pixel circuits while the third control signal provides the third impulse to the D-switch, the AMP-switch is at the off state, and no second impulses of the second control signals SELECT2 are in the pixel writing duration; also see Figs. 7 and 8a-8c of another embodiment.)
As per claim 4, Shih discloses: wherein during the reading stage, the fourth control signal provides a fourth impulse to the AMP-Switch, duration of the fourth impulse overlaps with the see at least Figs. 4 and 5b-5c; ¶¶ 45-47, disclosing: wherein during the signal readout duration corresponding to the reading stage, the fourth control signal provides a fourth impulse, duration of the fourth impulse overlaps with the duration of the plurality of second impulses of the second control signals SELECT2, and the duration of the fourth impulse is forbidden to overlap with the duration of the plurality of first impulses of the first control signals SELECT1, in order to read out the photo signal generated by the Photo TFT while the fourth control signal provides the fourth impulse to the AMP-switch, the D-switch is at the off state, and no first impulses of the first control signals SELECT1 are in the signal readout duration; also see Figs. 7 and 8b-8c of another embodiment.)

As per claim 5, Shih further discloses: wherein the multiplexer comprises a first switch and a second switch, the first switch is coupled between the first node point and the source driving circuit, the second switch is coupled between the first node point and the reading circuit (see at least Fig. 4, disclosing a multiplexer comprising D-Switch, as the claimed first switch, and AMP-Switch, as the claimed second switch, wherein the first switch [D-Switch] is coupled between the first node point [[as discussed in the rejection of claim 1]] and the source driving circuit [Data Driver IC] and the second switch is coupled between the first node point and the reading circuit [[as discussed in the rejection of claim 1]]; also see Fig. 7 of another embodiment,) and the operation of selectively coupling the first node point with the source driving circuit or the reading circuit further comprises: 
supplying the third control signal to a control node of the first switch (see at least Fig. 4; ¶ 44, disclosing: supplying the third control signal to a control node of the D-switch as the claimed first switch; also see Fig. 7 of another embodiment;) and 
supplying the fourth control signal to a control node of the second switch (see at least Fig. 4; ¶ 45, disclosing: supplying the fourth control signal to a control node of the AMP-switch as the claimed second switch; also see Fig. 7 of another embodiment.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2626